Citation Nr: 0322433	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran had active service in the Army from October 1952 
to June 1976; he died in May 1999.  The appellant is his 
surviving spouse.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from an October 1999 
rating decision issued by the Atlanta, Georgia Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  In a decision issued in September 2001, the Board granted 
service connection for the cause of the veteran's death 
awarding DIC benefits under the provisions of 38 U.S.C.A. 
§ 1310.

2.  The grant of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
rendered moot the appellant's alternative claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.


CONCLUSION OF LAW

Since DIC benefits under 38 U.S.C.A. § 1310 based on service 
connection for the cause of the veteran's death have been 
awarded, no benefit remains to be awarded and no controversy 
remains; the claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 7105 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision issued in September 2001, the Board granted the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death; that grant was implemented 
in a rating decision issued by the RO in October 2001.  The 
Board did not adjudicate the 38 U.S.C.A. § 1318 DIC claim at 
that time because a temporary stay on the adjudication of 
these claims in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit was in 
effect.

The United States Court of Appeals for the Federal Circuit 
has revised the stay of 38 U.S.C.A. § 1318 claims directing 
VA to process all DIC claims, including "hypothetical 
entitlement" claims under 38 U.S.C.A. § 1318, except for 
claims to reopen on grounds of new and material evidence.  
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  Under the Court's order, the Board can now begin 
appellate review of the appellant's claim.

It is clear that because the Board granted service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310, the matter of the appellant's alternative 
claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 
is rendered moot.  See Hrvatin v. Principi, 3 Vet. App. 426, 
428 (1992) (in order to obtain DIC benefits, a veteran must 
have either died of a service-connected condition 
(38 U.S.C.A. § 1310) or have had a 100 percent service-
connected disability for the ten years immediately preceding 
his death (38 U.S.C.A. § 1318)); see also Green v. Brown, 10 
Vet. App. 111, 115 (1997).

Accordingly, the appeal as to the claim of entitlement to DIC 
under 38 U.S.C.A. § 1318 is dismissed as no benefit remains 
to be awarded and no controversy remains.  Cf. Swan v. 
Derwinski, 1 Vet. App. 20, 20-23 (1990).


ORDER

The appeal as to entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is dismissed.


		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



